This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Tanner N. THOMAS
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000184

                        Decided: 17 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Andrea C. Goode

 Sentence adjudged 27 May 2020 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 24 months, and a dishonorable
 discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Thomas, NMCCA No. 202000184
                            Opinion of the Court

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED. 1


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   1 We note that the civilian defense counsel [CDC] was not sworn by the military
judge as required by Dep’t of the Navy, Judge Advocate General Instr. 5800.7F,
Manual of the Judge Advocate General, para. 0130a(3) (Ch-3, Mar. 30, 2020).
However, CDC was a retired O-5 Marine judge advocate who was previously certified
in accordance with Article 42(a), UCMJ. Under these circumstances, we find that
CDC was qualified in accordance with Article 38(b), UCMJ, and Rule for Courts-
Martial 502(d)(2)(B) and discern no prejudice. We thus find it unnecessary to take
corrective action.


                                        2